UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54347 ENTEROLOGICS, INC. (Exact name of registrant as specified in its charter) 1264 University Avenue West, Suite 404 St. Paul, Minnesota 55104 (Address of principal executive offices) (Zip Code) (516) 303-8181 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 35,913,391 shares of common stock, $0.0001 par value, issued and outstanding as of May 14, 2012. TABLE OF CONTENTS PART I- Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II – Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ENTEROLOGICS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2012 December31, CURRENT ASSETS Unaudited Audited Cash $ $ Investment in Bio Balance Prepaid expenses - - TOTAL CURRENT ASSETS Patent, (net of Accumulated Amortization of $13,921 and $12,691 respectively) Website Costs, (net of Accumulated Amortization of $1,048 and $786 respectively) OTHER ASSETS Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY / (DEFICIENCY) CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party Accrued Interest Notes payable Notes payable - related party Total Current Liabilities LONG TERM LIABILITIES Notes payable TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS’ EQUITY / (DEFICIENCY) Preferred Stock, $0.0001 par value, 5,000,000 shares authorized,none issued and outstanding - Common stock, $0.0001 par value, 150,000,000 shares authorized,35,413,391 and 26,020,000 shares issued and outstanding, respectively $ $ Additional paid in capital Accumulated deficit - during developmental stage ) ) Total Stockholders’ Equity / (Deficiency) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY / (DEFICIENCY) $ $ 3 ENTEROLOGICS, INC. (A DEVELOPMENT STAGE COMPANY) UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the ThreeMonths Ended For the ThreeMonths Ended For the Period September 2, 2009Inception to March 31, 2012 March 31, 2011 March 31, 2012 OPERATING EXPENSES Professional fees $ $ $ Consulting fees - Research and Development - Compensation expense - General and administrative Impairment Expense - Amortization Expense - Total Operating Expenses LOSS BEFORE PROVISION FOR INCOME TAXES ) ) ) OTHER INCOME / (EXPENSES) Interest income - 5 Loan amortization expense- related party - ) Interest expense ) Provision for Income Taxes - - NET LOSS $ ) ) $ ) Net loss per share - basic and diluted - Weighted average number of shares outstanding during the period - basic and diluted 4 ENTEROLOGICS, INC. (A DEVELOPMENT STAGE COMPANY) UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the ThreeMonths Ended For the ThreeMonths Ended For the Period Septemeber 2, 2009(Inception) to March 31, 2012 March 31, 2011 March 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss ) ) ) Adjustments to reconcile net loss to net cash used in operating activities: Imputed compensation - Amortization of Loan Costs Stock issued for loan commitment fees-related party - Stock issued for services - - 60 Amortization Expense - Changes in operating assets and liabilities: - (Increase) in prepaid expenses - - Increase/ (decrease) in accounts payable - Increase / (decrease) is accounts payable - related party - ) Increase/ (decrease) in Accrued Expenses Increase / (decrease) is Loans Payable - Increase/(decrease) in Notes Payable to Related Party Net Cash Used In Operating Activities ) ) ) CASH FLOWS USED IN INVESTING ACTIVITIES: Website costs - ) Cash paid for acquisition of wholly owned subsidiary - ) Net Cash Used In Investing Activities - - ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of common stock Proceedsfrom notes payable-related party - Repayment from notes payable-related party ) ) ) Proceedsfrom notes payable - - Net Cash Provided By Financing Activities NET INCREASE (DECREASE ) IN CASH ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ Cash paid for interest expense $ - Cash paid for Income Taxes - - - Sale of Common Stock for subscription receivable $ Supplemental disclosure of non cash investing & financing activities: Issuance of 500,000 shares of common stock of $25,000 ($0.05 per share) for loan commitment fees $
